Case 2:19-cr-00069-SPC-NPM Document 53 Filed 12/22/20 Page 1 of 3 PageID 144




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                CASE NO.: 2:19-cr-69-FtM-38NPM

STEPHAN JAMES MONGIELLO


                                        ORDER1

       Before the Court is Defendant Stephen Monigello’s Motion for Early

Termination of Probation (Doc. 50) and the Government’s response in

opposition (Doc. 52). For the below reasons, the Court denies the motion.

       On October 23, 2019, the Court sentenced Defendant to a three-year

term of probation for theft of mail by a postal service employee. (Doc. 45).

Although Defendant has served less than half his sentence, he asks the Court

to end his probation early.         For support, he argues that he has paid all

restitution and finished all treatment programs. He also notes that the United

States Probation Office has placed him on administrative supervision, which

requires only a single email a month to his officer. He also argues that being

on probation prevents him from applying for credit, buying a home with his




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:19-cr-00069-SPC-NPM Document 53 Filed 12/22/20 Page 2 of 3 PageID 145




wife, and taking side jobs that may require him to leave the District. Both the

Government and Probation oppose ending Defendant’s request.

      A court may terminate a term of probation under 18 U.S.C. § 3564(c).

That subsection says,

            The court, after considering the factors set forth
            in section 3553(a) to the extent that they are
            applicable, may, pursuant to the provisions of the
            Federal Rules of Criminal Procedure relating to the
            modification of probation, terminate a term of
            probation previously ordered and discharge the
            defendant . . . at any time after the expiration of one
            year of probation in the case of a felony, if it is satisfied
            that such action is warranted by the conduct of the
            defendant and the interest of justice.

18 U.S.C. § 3564(c).       The § 3553(a) factors include the nature and

circumstances of the offense, the history and characteristics of the defendant,

and the need for the sentence to promote respect for the law, provide just

punishment for the offense, afford adequate deterrence to criminal conduct,

project public from defendant’s further crimes. Id. § 3553(a).

      After considering the applicable law and § 3553(a) factors, the Court

finds early termination of Defendant’s probation to be unwarranted. At the

time of sentencing, the Court found a three-term of probation to be sufficient

but not greater than necessary sentence to comply with the statutory purposes

of sentencing. In again considering the § 3553(a) factors and Defendant’s

conduct since sentencing, the Court’s decision on the appropriate term of




                                         2
Case 2:19-cr-00069-SPC-NPM Document 53 Filed 12/22/20 Page 3 of 3 PageID 146




probation remains the same. While working as a mail carrier, Defendant

admitted to stealing almost $500 from more than ten victims. He abused his

position of public trust as an employee of the United States Postal Service. The

Court thus finds that he should continue the term of probation imposed at

sentencing to afford adequate deterrence to criminal conduct, promote respect

for the law, provide just punishment for the offense, and protect the public from

future crimes by Defendant. What is more, the inconvenience of having to ask

his probation officer for permission to travel outside the District or to incur

more debt to buy a home is not reason enough to end his probation early.

      Accordingly, it is now

      ORDERED:

      Defendant Stephen Monigello’s Motion for Early Termination of

Probation (Doc. 50) is DENIED.

      DONE AND ORDERED in Fort Myers, Florida on December 22, 2020.




Copies: Counsel of Record




                                       3
